Citation Nr: 1103072	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, fibromyalgia, and residuals of Lyme's disease. 

2.  Entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity. 

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for the service-connected thoracolumbar strain with 
degenerative joint disease. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to January 1987 
and from June 1989 to June 1993.  She also served with the Ohio 
National Guard until January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2005 and 
February 2006 of the RO.

The Veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in October 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.




REMAND

Regarding the service connection claims, the Veteran contends 
that the claimed chronic fatigue syndrome, fibromyalgia, and 
residuals of Lyme's disease were aggravated by her National Guard 
service.  She reports having right carpal tunnel syndrome due to 
an injury during active duty for training in December 2002.    

The Board notes that the Veteran's periods of active duty are 
verified.  The date of the December 2002 injury is verified as 
active duty for training.  However, the remaining National Guard 
service has not been verified.  

The Board finds that the RO should contact the appropriate 
service department to verify the Veteran's dates of active duty 
for training and inactive duty for training from 1993 to January 
2005, and if possible, obtain the specific dates of active duty 
for training or inactive duty for training.  

The record shows that, in November 2004, the National Guard 
requested additional information in order to verify the Veteran's 
service such as dates of enlistment and discharge, National Guard 
unit, home of record, and any aliases, but the RO did not follow-
up.  

The RO should also contact the Veteran in order to have her 
submit any information which verifies the dates of her service in 
the Ohio National Guard.   

As noted, the Veteran contends that the claimed chronic fatigue 
syndrome, fibromyalgia, and residuals of Lyme disease were 
aggravated during her National Guard service.  The National Guard 
records show that the Veteran was given a profile of P4T that 
rendered her nondeployable in December 2003 because of the 
diagnosis of chronic fatigue possibly secondary to Lyme's 
disease.  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2010).  The definitional statute, 38 U.S.C.A. § 101(24), makes a 
clear distinction between those who have served on active duty 
and those who have served on active duty for training or inactive 
duty for training.  

Presumptive periods do not apply to active duty for training or 
inactive duty for training.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. 
§§ 1111 and 1131 (presumption of soundness), 3.306 (presumption 
of aggravation of a chronic pre-existing disease), and 38 C.F.R. 
§§ 3.307 and 3.309 (presumption of service incurrence for certain 
disease) for the periods of active duty for training or inactive 
duty for training is not appropriate. 

The evidence of record does not address whether the Veteran's 
chronic fatigue syndrome, fibromyalgia and residuals of Lyme's 
disease were aggravated by military service.  

Thus, the Board finds that medical examination is necessary and 
this matter must be remanded in order to obtain an opinion as to 
whether aggravation occurred.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim for service connection for carpal tunnel 
syndrome of the right arm, the Board finds that additional 
development is necessary before a decision can be made on the 
merits.  VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran had a line of duty injury in December 2002 when she 
fell during active duty for training.  The service treatment 
records show that she scraped her right hand when she fell.  She 
asserts that her right carpal tunnel syndrome is due to this 
injury.  

There is evidence which indicates that there may be an 
association between the right arm disability and symptoms and an 
old injury.  In a June 2007 statement, Dr. G.P. stated that the 
Veteran had right arm, elbow and wrist pain due to a fall type 
injury.  

Accordingly, an examination is needed to determine the likely 
cause of the claimed right carpal tunnel syndrome to include 
whether there is a link between the right carpal tunnel syndrome 
and the injury on December 2002.  

Regarding the claim for a higher rating for the service-connected 
thoracolumbar strain with degenerative joint disease, there is 
evidence of record which tends to show that this disability may 
have increased in severity since the 2009 VA examination.  

At the hearing in October 2010, the Veteran testified that her 
back symptoms were worse since the VA examination.  She stated 
that, after the 2009 VA examination, she was prescribed a TENS 
unit for the back pain.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the thoracolumbar spine disability.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

At the hearing, the Veteran indicated that she was receiving 
Social Security Administration (SSA) disability benefits for 
chronic fatigue syndrome.  It does not appear that copies of the 
SSA records have been obtained.  

The SSA records associated with the file do not contain a 
decision awarding benefits.  In Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) the U.S. Court of Appeals for Veterans Claims 
(Court) held, in essence, that records pertaining to SSA 
disability claims in possession of SSA are constructively in 
possession of VA (See 38 C.F.R. § 3.201), and that if VA does not 
seek to secure such records from SSA, it violates its duty to 
assist the claimant under 38 U.S.C.A. § 5107(a).  VA has a duty 
to seek these records

Lastly, the RO should also contact the Veteran by letter and 
request that she provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent VA and 
non-VA clinical records referable to treatment of the chronic 
fatigue syndrome, fibromyalgia, lyme disease, right carpal tunnel 
syndrome or the thoracolumbar spine disability.  

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be informed 
that she may submit evidence to support her claim.   

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.  The RO should take appropriate steps to 
verify the dates of the Veteran's service 
with the Ohio National Guard from 1993 to 
2005.  Attention is invited to the November 
2004 response from the Ohio National Guard 
which requested specific information in 
order to verify all pertinent periods of 
active or inactive duty for training.  

The RO should also ask the Veteran to 
submit any information which would tend to 
verify any period of active or inactive 
duty for training in support of her claim.   

2.  The RO should take appropriate steps to 
contact the Veteran and ask her to identify 
all VA and non-VA medical treatment sources 
for the claimed chronic fatigue syndrome, 
fibromyalgia, Lyme's disease and right 
carpal tunnel syndrome and for the service-
connected thoracolumbar spine disability.  

The letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  If the Veteran 
adequately identifies the health care 
providers and provides the completed 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of her claim to VA.

3.  The RO should take all indicated action 
to obtain copies of records referable to 
the Veteran's claim for SSA disability 
benefits.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed chronic 
fatigue syndrome, fibromyalgia, and Lyme's 
disease.  The Veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
provide an opinion as to whether the 
Veteran's chronic fatigue syndrome, 
fibromyalgia or Lyme's disease increased in 
severity as a result of her National Guard 
service, and whether any such increase was 
due to the natural progression of the 
disease process.  

The examiner should provide a rationale for 
all conclusions.

5.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed carpal 
tunnel syndrome on the right.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner in this regard should elicit 
from the Veteran and record a complete 
medical history referable to the claimed 
carpal tunnel syndrome.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran 
currently suffers from disability 
manifested by current carpal tunnel 
syndrome is due to an injury as identified 
by the Veteran or another event of her 
active service or any period of active or 
inactive duty for training.    

The examiner in this regard should assess 
the significance to the documented December 
2002 injury in service and provide an 
opinion as to whether it is at least as 
likely as not that this event or another 
incident in service caused or aggravated 
the claimed right carpal tunnel syndrome.    

Any opinions expressed by the examiner 
should be accompanied by a clear rationale.  

6.  The RO should schedule the Veteran for 
a VA examination to determine the current 
extent and severity of the service-
connected thoracolumbar spine disability.  
The Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The examiner should 
specifically note all symptomatology and 
manifestations caused by the low back 
disability and should specify whether the 
low back disability causes limitation of 
motion, pain, spasm, severe guarding, 
abnormal gait, or abnormal spine contour.

The examiner should report whether the low 
back disability includes degenerative disc 
disease and produced related neurological 
manifestations.  If so, the examiner should 
indicate whether the degenerative disc 
disease has required any periods of doctor 
prescribed bed rest.  The examiner should 
also indicate if the disc disease results 
in partial or complete paralysis, neuralgia 
or neuritis of any nerve.  If so, the 
examiner should specify the nerve involved, 
and express an opinion as to whether any 
partial paralysis, neuritis or neuralgia is 
mild, moderate or severe.  The examiner 
should provide a rationale for the 
opinions.


7.   Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, a fully 
responsive Supplemental Statement of the 
Case should be furnished to the Veteran and 
her representative who should be afforded a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  



